Citation Nr: 1702227	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  04-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the evaluation for the service connected left knee instability was properly reduced from 20 percent to 10 percent effective May 1, 2015. 

2.  Whether the evaluation for the service connected left knee patellofemoral syndrome was properly reduced from 50 percent to 10 percent effective May 1, 2015.

3.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to a service-connected disability. 

4.  Entitlement to a total disability rating based on individual unemployability ("TDIU").  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 

ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1991 through January 1994, with the United States Army. 

This appeal comes to the Board of Veterans' Appeals ("Board") from numerous rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO").  First, the Veteran's appeal for entitlement to TDIU comes before the Board on an appeal from a March 2013 rating decision by the RO in St. Louis, Missouri.  Second, the Veteran's claims for service connection for bilateral lower extremity radiculopathy and her claims for restoration of her left knee disability ratings come before the Board on an appeal from a February 2015 rating decision by the RO in Waco, Texas.  Presently, jurisdiction for all issues on appeal resides with the RO in Waco, Texas.

Additionally, the Board notes that the Veteran's claims for service connection for bilateral lower extremity radiculopathy and her claims for restoration of her left knee disability were merged with her claim for entitlement to TDIU in the Veteran's Appeals Control and Locator System ("VACOLS").  In so doing, the Board ensured the Veteran's older docket number was preserved and that the Veteran's claims would continue to be considered as of the date the Veteran filed her substantive appeal with the RO for entitlement to TDIU. 

The issue of entitlement to a TDIU has previously been before the Board.  First, in a June 2012 Board decision, the issue was remanded so that the Veteran could be provided with notice of the regulatory requirements of that benefit.  Mostly recently, in an October 2013 decision, the Board remanded this issue to the RO for further development to include the procurement of a VA examination and for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b), as the Veteran did not meet the schedular percentage requirements for a TDIU prior to February 15, 2012.  To this end, the Board has secured an April 2015 evaluation from the Director of Compensation and Pension Service for extraschedular consideration for TDIU.  Furthermore, the Veteran was provided with VA examination in April 2014, in connection with her application for TDIU and in response to the Board's October 2013 Remand. Accordingly, the VA has substantially complied with the October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law if it fails to ensure this compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating situations when it is acceptable to have "substantial", even if not "exact" or "total", compliance with remand directives).  Unfortunately, the Board finds that an additional remand is required

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The 20 percent rating for the left knee instability was in effect for more than five years prior to the reduction to 10 percent effective from May 1, 2015. 

2.  The 50 percent rating for the left knee limitation of extension was in effect for less than five years prior to the reduction to 10 percent effective from May 1, 2015. 

3.  The clinical evidence of record does not show the Veteran has a bilateral lower extremity radiculopathy disability which is proximately related to or the result of a service connected disability.  

CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's left knee instability, from 20 percent to 10 percent, was improper; the criteria for a restoration of a 20 percent disability rating for left knee instability from May 1, 2015 has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Code 5257 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for restoration of a 50 percent disability rating for left knee patellofemoral pain syndrome with limitation of extension from May 1, 2015 has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Code 5261 (2016).

3.  A bilateral lower extremity radiculopathy disability was not incurred in or aggravated during a period of active military service.  38 U.S.C.A. §§  1131, 5103, 5103A (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.10 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including letters dated in December 2012, March 2014, October 2014, December 2014, and February 2015 which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

For the service connection issues on appeal, neither the Veteran nor her representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Specific to the Veteran's rating reduction claims, certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  See 38 C.F.R. § 3.105(e).  As will be discussed in greater detail below, the RO complied with the RO complied with the particular provisions of 38 C.F.R. § 3.105(e) as well as the general notice provisions of the VCAA.

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs") and VA treatment records.  Additionally, the RO has secured the Veteran's application for Social Security Disability and the relevant medical  evidence associated with that application.  For her part, the Veteran has submitted personal statements, private medical evidence/reports, and arguments from her representative.

The Veteran was additionally afforded numerous VA examinations in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Specifically, the Veteran was provided with VA examination in April 2014.  Additionally, the RO additionally requested and secured an addendum opinion in April 2016, which was added to the evidentiary record.  The Board finds the April 2014 examination/opinion and April 2016 medical opinion provided were thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

In summation, the Board finds the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain, or development required, to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In deciding the claims below, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Regulations Regarding Disability Rating Reductions:

The Veteran has appealed a February 2014 Rating Decision, which reduced her left knee disability evaluations under Diagnostic Codes 5257 and 5261, effective May 1, 2015.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).

The Veteran was initially awarded service connection for a left knee disability, specifically patellofemoral pain syndrome, in a July 1994 Rating Decision.  The RO assigned an initial non-compensable rating for this disability under Diagnostic Code 5257.  Thereafter, the Veteran applied for an increased rating and in a June 1996 Rating Decision, the RO increased the Veteran's disability evaluation to 10 percent, effective January 22, 1996. 

Following this increased rating assignment, the Veteran was awarded two separate periods of temporary total disability evaluations: (1) from March 21, 1997 to May 1, 1997 and from (2) December 20, 2002 to May 1, 2003.  See February 1998 and June 2003 Rating Decisions.  Following the termination of the March 21, 1997 to May 1, 1997 temporary total evaluation, the Veteran's initial disability rating of 10 percent was restored.  However, following the termination of the December 20, 2002 to May 1, 2003 temporary total evaluation, the Veteran's disability rating was increased to 20 percent.  See October 2010 Rating Decision and June 2012 BVA Decision.  This increased 20 percent disability rating remained undisturbed from May 1, 2003 until the RO proposed the rating reduction currently at issue, which became effective on May 1, 2015.  See December 2014 and February 2015 Rating Decisions.

Additionally, in a June 2012 Board decision, the Veteran was awarded a separate rating under Diagnostic Code 5261, effective as of February 15, 2012.  See June 2012 Board Decision.  This separate 50 percent rating remained in effect until the rating reductions at issue, which became effective May 1, 2015.

The Veteran had a combined disability evaluation of 80 percent, effective February 15, 2012.  With the RO's proposed rating reduction, the Veteran's combined disability evaluation became 50 percent on May 1, 2015.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

In a December 2014 Rating Decision, the RO proposed to reduce the rating for the Veteran's left knee instability from 20 percent to a noncompensable rating under Diagnostic Code 5257.  Additionally, the RO proposed to reduce the rating for the Veteran's left knee patellofemoral pain syndrome with limitation of extension, from 50 percent to 10 percent, under Diagnostic Code 5261.  The Veteran was notified of this proposal in a letter dated in December 2014.  In the letter, the Veteran was notified that she could request a personal hearing and was given 60 days in which to submit additional evidence that her compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  A February 2015 rating decision implemented the reductions of the Veteran's left knee disabilities effective May 1, 2015.  As such, the RO satisfied the procedural requirements under 38 C.F.R. § 3.105(e).  

Prior to reducing a veteran's disability rating, the VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344(a) and (b), the VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Veteran need not demonstrate that she is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, supra.

In the instant appeal, the Board currently has before it, the adjudication of two separate rating reduction claims.  First, the Board has the propriety of the rating reduction under Diagnostic Code 5257.  Under Diagnostic Code 5257, the Veteran's disability rating of 20 percent, has been in effect for a period greater than five years.  As such, there must be evidence that the Veteran's left knee instability had materially improved and was likely to remain at the improved level, and that the examination finding improvement was as thorough as the examinations on which the three disability ratings were based. 

Second, the Board is adjudicating the propriety of the rating reduction under Diagnostic Code 5261.  Under Diagnostic Code 5261, the Veteran's disability evaluation of 50 percent has been in effect for less than five years.  As such, the Board is required to establish, by a preponderance of the evidence, that the rating reduction on appeal is warranted.  See Kitchens 7 Vet. App., at 324.  The Board will now discuss the propriety of each rating reduction below.  

	i.  Evaluation of Left Knee Instability Under Diagnostic Code 5257

As noted above, service connection for the Veteran's left knee instability has been in effect since January 24, 1994, with a disability rating of 10 percent effective January 22, 1996.  See July 1994 Rating Decision.  Following this increased rating assignment, the Veteran was awarded two separate periods of temporary total disability evaluations: (1) from March 21, 1997 to May 1, 1997 and from (2) December 20, 2002 to May 1, 2003.  See February 1998 and June 2003 Rating Decisions.  Following the termination of the March 21, 1997 to May 1, 1997 temporary total evaluation, the Veteran's initial disability rating of 10 percent was restored.  However, following the termination of the December 20, 2002 to May 1, 2003 temporary total evaluation, the Veteran's disability rating was increased to 20 percent.  See October 2010 Rating Decision and June 2012 BVA Decision.  

This increased 20 percent disability rating remained undisturbed from May 1, 2003 until the RO proposed the rating reduction currently at issue, which became effective on May 1, 2015.  See December 2014 and February 2015 Rating Decisions.  Therefore, the Veteran's 20 percent disability rating was in effect for a period of more than five years before it was reduced.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Therefore, the requirements pertaining to reductions of ratings that have been in effect for at least five years are applicable in this case.  38 C.F.R. § 3.344(a), (b).

However, the Board finds that the RO did not comply with the applicable provisions of 38 C.F.R. § 3.344.  In this regard, the law provides that where a rating reduction was made without observance of applicable regulations, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

Upon review of the evidentiary record, the Board finds the RO failed to consider, include a citation to, or provide notice of, the provisions of 38 C.F.R. § 3.344, in the December 2014 Rating Reduction Proposal, the December 2014 VCAA Notice Letter, the February 2015 Rating Decision, the May 2016 Decision Review Officer Decision, and the May 2016 Statement of the Case.  The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, as is the case here, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck, 12 Vet. App. at 292; Hayes, 9 Vet. App. at 73; Kitchens, 7 Vet. App. at 324.   

Furthermore, the Board finds the RO did not properly address whether any demonstrated improvement in the Veteran's ability to function would be maintained under the ordinary conditions of life and work in either the December 2014 or February 2015 Rating Decisions.  38 C.F.R. §§  4.1, 4.2, 4.13 (2016);  Brown, supra.  

In view of the foregoing, the Board finds that the February 2014 Rating Decision effectuating reduction of the disability rating assigned for the Veteran's left knee instability under Diagnostic Code 5257 was not in accordance with the law and is void ab initio.  As such, the Board has no legal option but to restore the 20 percent disability rating.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344(a) and (c). 

ii.  Evaluation of Left Knee Patellofemoral Pain Syndrome, with Limitation of Extension under Diagnostic Code 5261 

As noted in the introduction, the Veteran was awarded a separate rating under Diagnostic Code 5261 effective February 15, 2012.  See June 2012 Board Decision.  In the Board's June 2012 decision, the Veteran was granted entitlement to this additional rating due to the "objective measures of pain" during a February 2012 VA examination.  Specifically, during this examination, the VA examiner reported that although the Veteran was able to fully extend her left leg, she objectively displayed signs of pain beginning at 48 degrees.  Therefore, the Veteran was awarded a separate 50 percent rating under Diagnostic Code 5261 effective February 15, 2012, the date of the VA examination. 

The Board notes that this separate 50 percent rating remained in effect until the rating reduction at issue, which became effective May 1, 2015.  Therefore, this rating was in effect for a period of less than five years.  See Brown, 5 Vet. App. at 418 (the duration of a rating is measured from the effective date of the rating to the effective date of the reduction.  Furthermore, with regard to this particular reduction, 38 C.F.R. § 3.344(c) is applicable, since the 50 percent evaluation for the Veteran's left knee limitation of extension was in effect for less than five years.  As such, it follows that the greater protections afforded to the Veteran under provisions of 38 C.F.R. § 3.344 (a) and (b) are inapplicable, since the rating for left knee limitation of extension was not in effect for five years or more.  Thus, the RO's failure to address 38 C.F.R. § 3.344 in the December 2014 Notice Letter and subsequent Rating Decisions does not render the rating reduction under Diagnostic Code 5261 void ab initio.  

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344 (c).

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer, 2 Vet. App. at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted. See Kitchens, 7 Vet. App. at 325.

Based upon a review of the evidentiary record, the Board finds that the reduced rating for the Veteran's left knee patellofemoral pain syndrome with limitation of extension, from 50 percent to 10 percent under Diagnostic Code 5261 is not warranted, and it is therefore void.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and, a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

In the instant appeal, the Board is only deciding the issue of whether the reduction of the left knee disability rating was warranted.  As such, the Board's sole concern is whether actual improvement was shown in the Veteran's left knee.  In making this determination, the Board will have to consider all painful limitation of motion, to include both flexion and extension, as worsening flexion or extension will show that the left knee disability has not improved overall.  

The Veteran was awarded a 50 percent disability rating based upon the findings of a February 2012 VA examination.  At the time of this evaluation, the Veteran was observed to complete the full range of extension, to zero degrees.  However, the examiner reported objective evidence of painful motion was evident at 45 degrees and greater.  It was indicated that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive use testing.  The Veteran did, however, have additional functional loss after repetitive use, characterized by less and more movement than normal (presumably referring to different planes of movement), excess fatigability, pain on movement, and interference with sitting, standing and weight bearing.  There was tenderness or pain to palpation for the joint line or soft tissue.  Muscle strength testing showed that there was normal strength of the left knee for flexion and extension.

Subsequently, following an April 2014 VA examination, the RO determined that a rating reduction was warranted for the Veteran's limitation of extension.  While the record showed improvement of the Veteran's left knee range of motion in the April 2014 VA examination, the overall record indicates the Veteran's left knee disability has not improved in the ability to function under the ordinary conditions of life and work.  For example, during the April 2014 VA examination, the Veteran was able to perform extension to 10 degrees, with pain beginning at 10 degrees.  However, the VA examiner reported the Veteran's experienced functional loss after repetitive use, including less movement than normal, incoordination, and pain on movement.  Pain was further elicited to palpation of the left knee.  

Following this physical examination, and review of the Veteran's medical records, the examiner concluded the Veteran would experience significant limitations due to pain with repetitive use of the knee joint.  Additionally, the VA examiner concluded the Veteran would have perceived weakness with climbing, squatting, and kneeling, although there was no evidence of weakness during the examination.  Therefore, the Board finds this April 2014 VA examination does not support the RO's contention that the Veteran's improvement in range of motion has resulted in an improvement in her ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421. 

Furthermore, the Board finds that subsequent physical examinations suggest the Veteran's left knee disability has not improved.  During a private June 2015 examination, the Veteran was able to extend her left knee to 50 degrees, with objective evidence of pain beginning at 60 degrees.  See Medical Records of Dr. B.  Additionally, the Board notes the Veteran required an additional surgery to her left knee in September 2015.  See  Seaton Medical Center Records.  

When reducing a disability rating based on the severity of a Veteran's condition, the burden falls on VA to show "material improvement" in the Veteran's condition from the time of the previous rating examination that assigned the Veteran's rating.  Ternus v. Brown, 6 Vet. App. 370, 376 (1994).  As discussed above, the Board does not find the record supports a finding that the Veteran's left knee disability has not improved in the ability to function under the ordinary conditions of life and work. Therefore, the 50 percent disability rating under Diagnostic Code 5261 is to be restored, effective May 1, 2015. 

Entitlement to Service Connection for Bilateral Lower Extremity Radiculopathy: 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted, on a secondary basis, for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  That is, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  38 C.F.R. § 3.310(b).  

Additionally, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  Savage, 10 Vet. App. at 495-496.  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the instant appeal, the Veteran seeks service connection for bilateral lower extremity radiculopathy.  In statements made throughout the duration of her appeal, the Veteran states her current symptoms are the result of chronic hyperalgia and neuralgia of her bilateral lateral sural nerves.  See April 2014 VA Examination.  Specifically, the Veteran denies having any bilateral lower extremity radiculopathy symptoms related to her lumbar spine disability. 

However, after reviewing the Veteran's medical records, the Board finds the Veteran does not have a separate and distinct bilateral lower extremity radiculopathy disability.  Rather, the Board finds the Veteran's reported symptoms are associated with her current service connected bilateral knee scars.  Additionally, the Board finds the Veteran's claims for direct service connection of her bilateral lower extremity radiculopathy and/or as secondary to her service connected lumbar spine disability is not supported by the evidentiary record. 

In reaching this determination, that the Veteran does not have a current clinical diagnosis for bilateral lower extremity radiculopathy, that is proximately related to or the result of a service connected disability, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's reported symptoms and limitations in considering the scope of her claim for service connection.  Additionally, the Board has considered all possible avenues for establishing service connection, including direct service connection, and as secondary to the Veteran's service connected disabilities of a lumbar strain and bilateral knee patellofemoral pain syndrome.  Despite this broad approach, the Board finds the weight of the evidentiary record, including objective medical findings and lay assertions, is against the finding of a current bilateral lower extremity radiculopathy.  

First, after a review of the Veteran's STRs, the Board finds no evidence the Veteran ever reported or sought treatment for symptoms of lower extremity radiculopathy.  The STRs do not reflect any diagnosis for bilateral lower extremity radiculopathy or any proscribed limitations for related symptoms.  Therefore, the Board finds there is no in-service evidence of any lower extremity radiculopathy of the Veteran's left or right leg.  

Following the Veteran's separation from active duty service, the medical evidence does not demonstrate the Veteran ever sought treatment for or complained of symptoms related to bilateral lower extremity radiculopathy.  Rather, the evidence of record demonstrates the Veteran complained of pain only in relation to her bilateral knee scars.  See May 2003 VA Examination.  At this time, the Veteran reported tenderness of her scar, with numbness in the sounding area.  However, the Veteran did not allege any numbness outside of the general area surrounding her scar.  Similar reports were made during the Veteran's September 2010 VA examination.  As such, the Board finds the Veteran is not entitled to direct service connection based on continuity of symptoms.  

Second, as to the Veteran's claims for secondary service connection, the Board notes the Veteran is service connected for residuals of an in-service lumbar strain, with sacroiliitis, and sacroiliac joint dysfunction.  See September 2010 VA Examination and October 2010 Rating Decision.  Additionally, the Veteran is service connected for patellofemoral pain syndrome of the left and right knees, and service connected for residual bilateral knee scars.  The Board will evaluate the Veteran's bilateral lower extremity radiculopathy as secondary to her service connected back and knee disabilities separately.  

As to the Veteran's service connected lumbar sprain, the Board finds there is no evidence which supports the Veteran's service connected lumbar sprain is the cause of or proximately related to the Veteran's reported symptoms of bilateral lower extremity radiculopathy.  
 
In this regard, the Veteran's private physician, S. Burgest, M.D., submitted a medical opinion in February 2014.  In his assessment, Dr. Burgest reported the Veteran had developed lumbar spondylosis with radiculopathy as a progression of her service-connected lumbosacral strain.  Dr. Burgest based this determination on the findings from the Veteran's November 2013 magnetic resonance imaging ("MRI") report, which was notable for multi-level degenerative changes.  However, a review of this MRI report reveals that the Veteran was not diagnosed with any radiculopathy, rather the findings specified there was no evidence of nerve root compression at any level. 
A review of Dr. Burgest's physical examinations of the Veteran, both prior to his February 2014 medical opinion, and afterwards, shows no objective evidence of decreased sensation in either the Veteran's left or right legs.  For example, during a November 2013 physical examination, Dr. Burgest reported an inspection of the Veteran's back revealed a full range of motion, normal alignment, and no evidence of pain characteristic of facet joint disease upon lumbar spine extension, flexion, and lateral rotation.  A functional motor examination was conducted, which reported the Veteran was able to elevate from a sitting to standing position, without use of hands.  Her gait was described as "smooth and fluid" without assistive devices.  Additionally, the Veteran was able to "effortlessly" elevate to her toes and heels, and walk while supporting her body.  She was further able to "hop on either foot (i.e. support[ing] 2.5 [times her] body weight without weakness.)"  A sensory examination reported the Veteran had "normal" sensation to touch and temperature across her bilateral "C5 through T1 dermatomes."  Muscle strength was normal, 5/5, for handgrip, biceps, triceps, and deltoid strength.  

Furthermore, during a January 2014 physical examination, Dr. Burgest reported the Veteran walked with a normal gait and station.  She was also described as sitting with a "good posture" during their interaction.  These observations are consistently reported throughout Dr. Burgest's treatment and interactions with the Veteran.  

The Board is aware that Dr. Burgest prescribed the Veteran a knee brace in February 2015 and a walking cane in March 2015. However, these were specifically for the Veteran's diagnosis and treatment for bilateral knee pain and patella subluxation.  In prescribing these devices to the Veteran, no reference or notation of diminished sensory functioning was indicated as the targeted symptom intended to be treated.

Similarly, physical examinations performed by private neurologist, H. Colon, M.D., show no evidence of abnormal sensory functioning.  For example, during a February 2014 physical examination, the Veteran's muscle strength was reported as symmetrical and graded as 5/5 in all extremities.  The examination further showed symmetrical responses to both light touch and pinprick sensation in the Veteran's bilateral upper and lower extremities.  Her gait pattern was normal and her deep tendon reflexes were reported as normal, 2/4, across her bilateral brachloradialis, knees, ankles, and feet.   Subsequent physical examinations through November 2014, continued to report normal neurological functioning of the Veteran's bilateral lower extremities. 

Based on the above review of medical evidence, the Board finds the objective findings of record, which consistently show no evidence of sensory dysfunction within the Veteran's bilateral lower extremities, are of greater probative value than Dr. Burgest's February 2014 medical opinion. 

Furthermore, the Board finds the April 2014 VA examination and opinion are entitled to greater probative weight.  Specifically, the Board finds this opinion is supported by a physical examination of the Veteran and a review of her entire medical file.  The VA examiner's opinion is supported by both the objective findings from an in-person physical examination and with citations to past objective medical findings, including MRIs and other diagnostic radiographs.  

During this examination, the Veteran alleged her bilateral lower extremity radiculopathy symptoms were not related to her lumbar sprain, but were rather the result of "chronic hyperalgia and neuralgia of the lateral sural nerves" within her left and right legs.  Additionally, the Veteran endorsed "moderate" symptoms of pain and numbness in her left and right legs.  During the physical examination, the Veteran's muscle strength was assessed as full, 5/5, throughout her bilateral knee extension, bilateral ankle plantar flexion, and bilateral ankle dorsiflexion.  Her deep tendon reflexes were normal, 2/4, across her bilateral knees and ankles.  The VA examiner reported the Veteran's sensory functioning was normal for light touch across her bilateral upper anterior thighs, knees, ankles, and toes.  Additionally, the VA examiner reported these areas measured the nerve functioning from the bilateral  L2, L3, L4, L5, and S1 nerve roots.  The VA examiner further reported the Veteran exhibited "normal" sensation to both pinprick and vibration through her bilateral lower extremities.  However, it was noted that sensation to touch along the lateral bilateral knees was "hypersensitive with pain."  No evidence of trophic changes were observed during this examination. 

As for functional limitations, the VA examiner reported there was no evidence of any limitation.  In support of these findings, the VA examiner cited to the Veteran's normal gait, as she was able to walk without any evidence of a limp or altered gait.  The Veteran did not require any assistive devices for walking or to maintain her balance.  The Veteran was additionally able to perform heel and toe walks, with good balance.  

Based upon the above physical examination, and a review of the Veteran's relevant medical records, the VA examiner concluded there were no clinical findings consistent with a diagnosis of current SI joint dysfunction, sacroiliitis, or lumbar spine bilateral lower extremity radiculopathy.  Specifically, the VA examiner reported there was no evidence of weakness, fatigability, or poor coordination during this examination.  The Board finds that this portion of the April 2014 VA examiner's opinion is entitled to great weight, as it is based upon a thorough review of the claims file, including MRIs of the knees and spine, and is supported with citations to specific objective evidence, both from the Veteran's medical history and from the concurrent physical examination. 

An addendum opinion, dated April 2016, provides further evidence which weighs against the Veteran's claim for service connection of her bilateral lower extremity radiculopathy as a result of her service connected lumbar sprain.  In this addendum medical opinion, and based upon a review of the Veteran's claims file, the VA examiner opines the Veteran's reported symptoms are less likely than not proximately due to or the result of the Veteran's lumbar sprain.  In support of this conclusion, the VA examiner cites to the Veteran's diagnostic imaging reports, which show no evidence the Veteran's lumbar sprain has caused any residual lower extremity radiculopathy.  Specifically, the VA examiner highlights a December 1999 MRI and February 2013 MRI which show no evidence of nerve root compressions.

Notably, the April 2016 addendum medical opinion, considered the reports of apophyseal joint disease identified on the December 1999 MRI report.  Despite this finding of joint disease, the VA examiner opined there was no evidence, either on the December 1999 MRI report or on the February 2013 MRI report which was the clinically attributable cause for the Veteran's reported symptoms.    

Therefore, the Board finds the clinical and objective evidence of record weighs against a determination that the Veteran's service connected lumbar sprain is the cause of or proximately related to the Veteran's reported symptoms of bilateral lower extremity radiculopathy.  

Next, the Board will discuss the Veteran's reports of bilateral lower extremity radiculopathy as secondary to her service connected bilateral knee disorder and bilateral knee scars.  The Board will discuss the Veteran's knee scars and knee pain together, as much of her reported symptomatology overlaps.  

In a rating decision dated October 2010, the Veteran was granted service connection for bilateral surgical scars.  Specifically, this grant of service connection was based upon a September 2010 VA examination where the Veteran was diagnosed with hyperalgia of the lateral sural nerves, in the location of her surgical scars.  Initially, the Veteran was awarded service connection for her bilateral knee scars effective September 2010, the date of her VA examination.  However, the Veteran appealed this determination and in a June 2012 Board decision, the Veteran was granted an earlier effective date of January 23, 2003 for her left knee scar.  This June 2012 Board decision additionally granted an earlier effective date of March 14, 2003 for her right knee scar.  Both scars were given separate 10 percent disability ratings under Diagnostic Code 7804, for Painful Scars.  

The Board makes note of these awards of disability for the Veteran's bilateral scars, because the objective evidence of record demonstrates that the Veteran's current claim for bilateral lower extremity radiculopathy is not a separate disability, distinct from her already service connected painful bilateral scars.  

During the Veteran's April 2014 VA examination, the Veteran reported her bilateral knee scars were painful if bumped or hit, and were sensitive to touch.  The April 2014 VA examiner reported, after conducting a physical examination, that the Veteran's bilateral knee scars, although painful, did not present with any muscle or nerve damage indicative of bilateral lower extremity radiculopathy. Rather, the VA examiner concluded the Veteran's current symptoms of bilateral lower extremity radiculopathy were "most consistent" with her previous diagnosis for hyperalgia and dysesthesias of lateral sural nerves.  

Furthermore, the VA examiner reported the Veteran exhibited normal nerve functioning of her bilateral lower extremities.  Specifically, the VA examiner conducted a sensory stimuli evaluation of the Veteran's bilateral sciatic nerves, popliteal nerves, musculotaneous nerves, tibial nerves, anterior crural nerves, saphenous nerves, obturator nerves, and ilio-inguinal nerves.  The examiner reported the functioning of all tested nerves was "normal," in both the left and right legs.  Therefore, the Veteran's sensation throughout the tested lower extremity nerve distribution, even as the tested nerves intersect with the sural nerves, was assessed to be wholly normal.  The only reported observation of pain or numbness of the Veteran's bilateral lower extremities during this April 2014 examination, were the Veteran's subjective reports of pain along the outside of her knees, the site of prior surgeries.  However, this subjective report of pain to her surgical scars does not establish a clinical diagnosis for bilateral lower extremity radiculopathy. 

Furthermore, as discussed above, the additional objective observations of the Veteran during this April 2014 VA examination do not demonstrate any clinical findings of bilateral lower extremity radiculopathy distinct from her painful scars.  During the physical examination, the Veteran's muscle strength was assessed as full, 5/5, throughout her bilateral knee extension, bilateral ankle plantar flexion, and bilateral ankle dorsiflexion.  Her deep tendon reflexes were normal, 2/4, across her bilateral knees and ankles.  The VA examiner reported the Veteran's sensory functioning was normal for light touch across her bilateral upper anterior thighs, knees, ankles, and toes.  Additionally, the VA examiner reported these areas measured the nerve functioning from the bilateral  L2, L3, L4, L5, and S1 nerve roots.  The VA examiner further reported the Veteran exhibited "normal" sensation to both pinprick and vibration through her bilateral lower extremities.  No evidence of trophic changes was observed during this examination.  As such, the Board finds the April 2014 VA examination and conclusion are entitled to significant weight. 
The Board's determination to give this portion of the April 2014 VA examiner's opinion great weight is further supported by a April 2016 addendum medical opinion.  Specifically, in this addendum opinion, the VA examiner opined the Veteran's reported bilateral lower extremity radiculopathy was less likely than not proximately due to or the result of her bilateral knee conditions.  In support of this conclusion, the VA examiner cited to the lack of any medical, diagnostic, or objective findings within the Veteran's claims file. 

Therefore, a review of the Veteran's medical record does not reveal any clinical findings or diagnoses which support a current diagnosis of bilateral lower extremity radiculopathy as a result of the Veteran's service connected bilateral knee disabilities.  The objective evidence of record additionally does not establish that the Veteran has a bilateral lower extremity radiculopathy that is separate and distinct from her service connected bilateral knee scars.  

In conclusion, based upon a thorough review of the medical record, the Board finds the weight of the evidence is against the Veteran's claim for entitlement to service connection of bilateral lower extremity radiculopathy.  The Board has made this determination considering all theories advanced by the Veteran and her representative, including direct service connection and as secondary to the Veteran's service connected back and bilateral knee disabilities. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a bilateral lower extremity radiculopathy disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

The reduction of the disability rating for the Veteran's left knee instability, from 20 percent to 10 percent, was improper.  Restoration of the 20 percent rating is granted, effective May 1, 2015. 

The reduction of the disability rating for the Veteran's left knee patellofemoral pain syndrome with limitation of extension, from 50 percent to 10 percent, was improper.  Restoration of the 50 percent rating is granted, effective May 1, 2015. 

Entitlement to service connection for bilateral lower extremity radiculopathy is denied. 


REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2016).

In August 2015, the Veteran's attorney submitted additional evidence, specifically a favorable award of Social Security benefits, in support of the Veteran's claim for entitlement to TDIU.  Thereafter, as required by VA regulations, the RO requested and obtained the relevant medical records upon which the favorable Social Security award was premised upon.  See U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c).

Based upon a thorough review of this favorable Social Security determination, and all supporting medical evidence, the Board finds the record contains conflicting evidence as to whether the Veteran would be capable of securing and following substantially gainful employment, for both the period before February 15, 2012, and the period beginning on and after February 12, 2105.  
First, the evidentiary record contains a June 2013 medical opinion from B. L. Warren, M.D., the Veteran's private physician.  In this functional assessment, Dr. Warren concludes the Veteran's functional limitations would likely prevent gainful employment.  However, a review of Dr. Warren's supporting medical records indicates he did not consistently treat her for any knee or back pain.  Rather, Dr. Warren was the Veteran's primary care physician, and primarily treated the Veteran for internal ailments, and subsequently referred the Veteran to an orthopedist in December 2012.  A review of Dr. Warren's subsequent physical examination of the Veteran shows no reports of or treatment for any knee or back pain.  Additionally, in a March 2013 treatment note, Dr. Warren reports the Veteran spends most of her time laying down primarily because of allergies.  He then notes she lies down a lot because she cannot stand for long periods of time. 

Therefore, it is unclear whether the functional limitations proscribed by Dr. Warren's medical opinion refer to the Veteran's service connected disabilities, or are based primarily on her non-service connected disabilities of allergies and a history of throat cancer.  Furthermore, if Dr. Warren's functional limitations are premised on the Veteran's service connected back and bilateral knee disabilities, the medical opinion lacks any supporting objective or clinical findings for the degree of limitations provided.  This lack of information is especially noteworthy, as in his June 2013 medical assessment, Dr. Warren concludes the Veteran's back disabilities have not been fully evaluated and it would therefore be difficult to determine the extent of her unemployability.  

Second, the Board finds the objective treatment records of S. Burgest, M.D. conflict with his February 2014 opinion.  In this February 2014 opinion, Dr. Burgest concludes the Veteran is "limited by her multiple chronic pain issues," which are "marginally controlled" with her current medications.  However, a review of Dr. Burgest's treatment records shows the Veteran was consistently reported to have "optimal" pain control, both at rest and with activity.  For example, during a January 2014 examination, the Veteran reported optimal pain control and no adverse side-effects of sedation.  Additionally, during this examination, the Veteran was observed to walk with a normal gait, maintained good posture while sitting, and did not exhibit any evidence of pain behaviors.  Subsequent physical examinations, conducted on a monthly basis, continue to report normal findings, with no reports of sedation from medications, throughout 2014 and 2015. 
In a separate June 2015 functional evaluation, Dr. Burgest reports the veteran's bilateral knee osteoarthritis "has increased over the past decade."  However, this statement is inconsistent with a review of the Veteran's radiographs of the right and left knees.  For example, magnetic resonance imaging ("MRI") of the Veteran's left and right knees reported evidence of only "mild" osteoarthritis in February 2015.  An earlier February 2013 bilateral knee x-ray reported only "mild degenerative changes.  Earlier x-rays of the knees, including those dated September 2010 and May 2003, reported no evidence of arthritis in either the left or right knee.  However, the Board also recognizes that the Veteran had a third left knee diagnostic arthroscopic surgery performed in September 2015, for recurrent patella instability.  

In addition to the above described inconsistencies within Dr. Burgest's medical opinions and treatment records, the Board finds the opinions expressed do not delineate whether the Veteran's proposed functional limitations are the rest of her service connected back and bilateral knee conditions, or the result of her combined disabilities.  For example, in his February 2012 opinion letter, Dr. Burgest cites to the chronic pain the Veteran experiences as a result of her history of vocal cord cancer.  

Furthermore, the Board notes that the evidentiary record contains conflicting assessments of the Veteran's functional abilities.  First, a VA examination conducted in May 2013 concluded the Veteran would be able to perform work that requires standing and walking on level surfaces, if allowed the option to sit and change positons as needed.  However, this examination does not adequately address the question of whether the Veteran is able to secure or follow substantially gainful employment as a result of her service-connected disabilities.  Second, the evidentiary record contains an April 2014 VA examinations which finds the Veteran is able to perform light, sedentary work, which allows for frequent changing of seated and standing positions, and avoids repetitive forward bending and heavy lifting, pushing, or pulling in excess of 20 pounds.  In contrast, this examination does state the Veteran would be capable of securing substantially gainful employment even considering the functional effects of her service connected disabilities.  

However, the evidentiary record contains the favorable determination of the Social Security Administration.  In their assessment, the Veteran was found to be capable of performing sedentary work, if allowed to recline for two to six hours, depending on pain, during an eight-hour work day.  However, this determination does not delineate whether this restriction is due to the Veteran's service-connected disabilities, or the result of non-service connected impairments, such as migraine headaches, lumbar radiculopathy, or pain from her history of vocal cord cancer.  Moreover, the Board finds the additional medical records provided in support of this favorable Social Security determination contain normal objective medical evidence and observations, which conflicts with both the medical opinion evidence and favorable award of Social Security benefits. 

Therefore, in light of the medical evidence of record, the Veteran's lay statements, and given her work and educational history, the Board finds that a social and industrial assessment is necessary to fully adjudicate the Veteran's entitlement to a TDIU.  Although the Board acknowledges that a social and industrial survey is not required for adjudication of all TDIU claims, where, as here, there are varying assessments of the Veteran's physical limitations throughout the appeal period, lay statements by the Veteran of the cognitive impact of her pain medications on her ability to work, insufficient evidence of record as to the Veteran's work-related limitations involving sedentary work, and evidence of college level in-service training as a medical specialist, a social and industrial survey is necessary.

Furthermore, as this issue is being remanded for a social and industrial survey, the Board finds a new VA examination for the Veteran's low back and bilateral knee disability should be scheduled.  Specifically, subsequent to the April 2016 VA knee examination, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.
  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a new medical examination of her back and bilateral knee disabilities with an appropriately qualified medical professional.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review and the examiner should review the record in its entirety prior to offering an opinion or conclusion.  

The examiner should conduct range of motion testing for the Veteran's back and bilateral knees.  In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), this VA examination must include range of motion testing for the Veteran's low back disability and bilateral knees in the following areas: 

* Active motion; 
* Passive motion;
* Weight-bearing; and 
* Nonweight-bearing. 

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

In addition to the above testing, the examiner is asked to perform any and all studies, tests, or examinations of the Veteran's back and bilateral knee disabilities which are deemed medically relevant in order to answer the requested opinion: 

What are the functional limitations caused by the Veteran's lumbosacral strain and bilateral knee patellofemoral pain syndrome, separate and apart from the Veteran's history of throat cancer, migraine headaches, or any other disorder which impacts the Veteran's ability to physically exert herself?

In answering this question, the examiner is asked to provide specific functional maximums for various occupational functions.  These functions include, but are not limited to, sitting at one time; standing at one time; walking at one time; lifting weight; climbing ladders, ropes, scaffolds, and stairs; being exposed to environmental irritants, such as dust; and understanding, remembering, and completing detailed instructions.

If the examiner finds that the Veteran's symptoms and limitations cannot be conclusively attributed to one disorder rather than the other, the examiner should explain in their statement why it is not medically possible to differentiate between the disorders.  The examiner should then consider the symptoms and limitations which are related to the Veteran's lumbosacral strain and bilateral knee patellofemoral pain syndrome.

The examiner is asked to provide a thorough explanation of the rationale underlying any and all opinions or conclusions expressed.

2.  After receiving the above requested medical opinion, obtain a social and industrial survey from an appropriately qualified professional to ascertain the impact of the Veteran's service-connected back and bilateral knee disabilities on her ability to secure and follow substantially gainful employment. 

In obtaining this opinion, the surveyor should be provided with complete access to both the paper and paperless claims files, including the above requested medical opinion.  The examiner should review the claims files in their entirety prior to offering any opinion or conclusion.

In this report, the surveyor is asked to provide a statement of their qualifications on this matter.  The surveyor is also asked to provide a statement of the functional limitations upon which they founded their opinion, utilizing the relevant medical evidence contained in the claims files. 

The surveyor is then asked to discuss the impact of the relevant functional limitations upon the Veteran's ability to secure and follow substantially gainful employment.  In offering this opinion, the examiner should consider the Veteran's work history and educational background, but the examiner must not consider the Veteran's age in offering this opinion.

The examiner is then asked to support their opinion with a complete and thorough rationale.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal for the right knee.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


